                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 L&M ETHANOL MAINTENANCE                                 No. C19-3042-LTS
 CONTRACTING, INC.,

                Plaintiff,                        MEMORANDUM OPINION AND
 vs.                                               ORDER ON DEFENDANTS’
                                                    MOTION FOR SUMMARY
 MARK GAALSWYK, ET AL.,                                  JUDGMENT
                Defendants.
                              ____________________________

                                    I.     INTRODUCTION
         This case is before me on a motion (Doc. 18) for summary judgment filed by
defendants Mark Gaalswyk, Robert Parra, William Hinz and Easy Automation, Inc.
(EAI).     Plaintiff L&M Ethanol Maintenance Contracting, Inc. (L&M), has filed a
resistance (Docs. 22, 25–27) and defendants have filed a reply (Doc. 30). Oral argument
is not necessary. See Local Rule 7(c).


                              II.        PROCEDURAL HISTORY
         L&M filed this case in the Iowa District Court for Webster County on August 8,
2019. Doc. 1. L&M seeks to recover a judgment debt owed by Easy Energy Systems,
Inc. (EES), by piercing EES’ corporate veil to hold defendants liable. Doc. 3. On
August 27, 2019, defendants filed a notice of removal to this court on the basis of
diversity jurisdiction. Doc. 1.


                     III.     SUMMARY JUDGMENT STANDARDS
         Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with



       Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 1 of 21
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “might affect the outcome of the suit under the
governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Id. at 248–49. The party moving for entry of
summary judgment bears “the initial responsibility of informing the district court of the
basis for its motion and identifying those portions of the record which show a lack of a
genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once the
moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential

                                             2


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 2 of 21
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
          In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the non-moving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court’s function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1377 (8th Cir. 1996).


                                IV.    RELEVANT FACTS
          Before summarizing the facts relevant to this case, I must address the parties’
summary judgment filings. Defendants argue that L&M’s resistance materials fail to
comply with this court’s local rules because L&M failed to “expressly admit[], den[y],
or qualify[]” defendants’ numbered statement of facts, and to provide record citations for
many of its own factual assertions, as required under Local Rule 56(b). Defendants ask
that each factual assertion set forth in their own statement of undisputed facts (Doc. 18-
2) be deemed admitted, and that L&M’s statement of disputed materials facts (Doc. 27)
be stricken. Doc. 30 at 5–7.
          Defendants are correct about L&M’s blatant noncompliance. Local Rule 56(b)
states:
          b.    Resisting Party’s Documents. A party resisting a motion for
          summary judgment must, within 21 days after service of the motion, file
          contemporaneously all of the following:


                                             3


       Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 3 of 21
      1.    A brief that conforms with the requirements of Local Rule 7(e) in
      which the resisting party responds to each of the grounds asserted in the
      motion for summary judgment;

      2.     A response to the statement of material facts in which the resisting
      party expressly admits, denies, or qualifies each of the moving party’s
      numbered statements of fact, filed as an electronic attachment to the brief
      under the same docket entry;

      3.     A statement of additional material facts that the resisting party
      contends precludes summary judgment, filed as an electronic attachment to
      the brief under the same docket entry; and

      4.      An appendix that conforms with the requirements of section (e) of
      this rule, filed as an electronic attachment to the brief under the same docket
      entry.

      A response to an individual statement of material fact that is not expressly
      admitted must be supported by references to those specific pages,
      paragraphs, or parts of the pleadings, depositions, answers to
      interrogatories, admissions, exhibits, and affidavits that support the
      resisting party’s refusal to admit the statement, with citations to the
      appendix containing that part of the record.

      The failure to respond to an individual statement of material fact, with
      appropriate appendix citations, may constitute an admission of that fact.
      Each individual statement of additional material fact must be concise,
      numbered separately, and supported by references to those specific pages,
      paragraphs, or parts of the pleadings, depositions, answers to
      interrogatories, admissions, exhibits, and affidavits that support the
      statement, with citations to the appendix containing that part of the record.

N.D. Ia. L.R. 56(b) [emphasis added]. L&M did not come close to complying with these
requirements. Indeed, L&M appears to have gone out of its way to refuse to comply.
For example:
      1.       L&M did not file a response to defendants’ statement of undisputed
               facts.



                                            4


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 4 of 21
       2.      L&M did not file an appendix that conforms with Rule 56(e).1

       3.      While L&M did file a statement of additional material facts (Doc.
               27), the vast majority of the alleged facts contained in that document
               are not supported by any citation to the record.

These failures are neither inconsequential nor excusable. The requirements of specific
responses to statements of fact and of citations to the record in support of factual
assertions are critical to assisting the court in evaluating motions for summary judgment
and determining what material facts are genuinely disputed. See, e.g., Nw. Bank & Tr.
Co. v. First Illinois Nat’l. Bank, 354 F.3d 721, 725 (8th Cir. 2003) (“[D]istrict courts
are not obliged in our adversary system to scour the record looking for factual disputes
and may adopt local rules reasonably designed to streamline the resolution of summary
judgment motions.” (alteration in original) (quoting Waldridge v. Am. Hoechst Corp., 24
F.3d 918, 922 (7th Cir. 1994))).
       What’s worse, and entirely inexplicable, is that L&M was put on notice of its
failures to comply and given a chance to correct those failures, yet still failed to do so.
L&M filed an initial “combined response” (Doc. 22) to defendants’ motion for summary
judgment that was not compliant with this court’s rules. The parties then filed a joint
motion (Doc. 23) to continue briefing deadlines that included the following information:
               5.     [On] April 20, 2020, Defendants’ counsel, via email, alerted
       Plaintiff’s counsel that the Combined Response fails [to] comport with
       applicable rules, and also of Plaintiff’s failure to respond to Defendants'
       statement of materials facts. Defendants’ counsel suggested that Plaintiff
       refile its materials on or before April 27, 2020.

              6.      On April 21, 2020, Plaintiff’s counsel responded and agreed
       that Plaintiff would refile its response materials on or before April 27, 2020.

1
  Rule 56(e) describes an appendix that is akin to what a party would prepare and submit to an
appellate court and provides that “[a]ll references to supporting documents in a brief, a statement
of material fact, or a resistance or reply to a statement of material fact must be to a specific page
number in an appendix.”
                                                 5


      Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 5 of 21
Doc. 23 at 2. That motion was granted. Doc. 24.
       Even after being given this second chance, and being expressly cautioned about
its “failure to respond to Defendants’ statement of materials facts,” L&M’s second
attempt at resisting the motion suffers from the obvious flaws itemized above. See Docs.
25, 26, 27. Given this history, and in accordance with Local Rule 56(b), I hereby deem
all of the facts set forth in defendants’ statement of undisputed facts (Doc. 18-2) to be
true, as L&M failed to respond to those facts. I further strike all of the factual assertions
set forth in L&M’s statement of disputed materials facts (Doc. 27) except those that are
expressly supported by a citation to record evidence.2
       Finally, I note that defendants’ own reply to L&M’s opposition materials goes
beyond what the court’s rules permit. Defendants provided a response (Doc. 30-1) to
L&M’s statement of disputed material facts, which is entirely appropriate. See N.D. Ia.
L.R. 56(d). However, in the same document defendants then submitted 64 paragraphs
of “additional facts in support of summary judgment.” Doc. 30-1 at 24–31. Local Rule
56 does not provide a mechanism under which a party seeking summary judgment may,
as part of its reply, submit additional facts in support of the motion. Given that the reply
is the “last word,” the resisting party has no vehicle through which to admit or deny
those additional, alleged facts. If defendants’ additional facts are critical to their ability
to meet their burden of identifying those portions of the record that show a lack of a
genuine issue of material fact, then they should have been included in defendants’ initial
filing. The additional facts set forth on pages 24 through 31 of defendants’ response
(Doc. 30-1) to L&M’s statement of disputed material facts are hereby stricken.




2
  While L&M’s failure to file an appendix is concerning, I consider its citations to the exhibits
filed with its opposition materials to be in substantial compliance with the appendix requirement.
Unfortunately for L&M, it did not bother to cite to any of its exhibits with regard to the vast
majority of the alleged facts set forth in its statement of disputed material facts (Doc. 27).
                                                6


      Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 6 of 21
       Based on these rulings, the following facts are undisputed for purposes of
defendants’ motion for summary judgment:
       In 2006, Gaalswyk founded EES as a subchapter S corporation in Minnesota. Doc.
18-2 at 2–3. Gaalswyk was not new to entrepreneurship, as he has owned and served as
the CEO of another business in Minnesota, EAI, for over 30 years. Id. at 1. EAI designs
and sells automated feed systems to farming operations. Id. Gaalswyk’s goal in forming
EES was to create modular biofuel-processing equipment that could be easily crated,
shipped and assembled at multiple remote locations. Id.
       During its first several years of existence, EES had limited operations and few
employees. Id. Starting in 2011, however, Gaalswyk began transitioning EES into an
operational business.3 Id. at 3. To help with this transition he appointed two successful
entrepreneurs, Hinz and Parra, to EES’ board of directors. Id. Gaalswyk has been EES’
CEO since its incorporation except for a two-year span, 2011 to 2013, during which Hinz
acted as CEO. Id.
       EES was initially funded by an investment of $1,000 by Gaalswyk at the time of
incorporation. Id. at 2. During the first few years, EES increased its capital by applying
for and receiving grants and by receiving loans from Gaalswyk. Id. at 2–4. The loans
to EES were secured by its assets. Id. By 2011, Gaalswyk had loaned approximately
$700,000 to EES. Id. at 4. In 2012, Gaalswyk began seeking capital from other sources.
Id. at 4. He received more than $800,000 from out-of-state investors, who were given a
4% ownership stake in the company. Id. Gaalswyk’s pre-2011 loans to EES were
converted into common stock at the time of the outside investment, and he has retained
the remaining 96% stake in the company since then. Id. Gaalswyk continued to make




3
 EES’ board of directors amended its articles of incorporation as part of this process. Doc. 30-
1 at 25.
                                               7


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 7 of 21
secured loans to EES, which amount to over $10 million, and to obtain secured loans
from other sources, such as EAI and banks. Id.
      In 2016, EES began constructing a pilot facility in Emmetsburg, Iowa, on land
owned by EAI and Montag Investments, LLC. Id. at 5. EES paid rent to EAI for use
of the land. Id.; Doc. 30-1 at 30. EAI was also paid as a vendor for providing panels
and programming services for the facility’s equipment. Id. The Emmetsburg facility
was expected to be a substantial source of revenue for EES and was key to its future
success. Id.
      To help fund the pilot project, EES reached a customer-partner agreement with
Flint Hills, a subsidiary of Koch Industries, which would use the facility upon
completion. Id.; Doc. 30-1 at 27. However, by November 2016, the Emmetsburg
project hit financial trouble. Doc. 18-2 at 5–7. Cost overruns by the construction
contractor rendered it difficult for EES to keep making payments as they became due.
Id. at 6–7. Gaalswyk believed the project could be profitable if completed, however, so
he continued to seek new sources of financing. Id. at 5–7.
      From February to June of 2017, EES retained L&M to perform welding and
fabrication work on the Emmetsburg facility.         Doc. 18-2 at 5.   L&M billed EES
$137,283.77 for its services but EES failed to pay. Id.; Doc. 22 at 1. On July 13, 2017,
L&M filed a mechanics lien in the Iowa District Court for Palo Alto County. Doc. 22
at 1. On August 14, 2017, L&M attempted to foreclose its mechanics lien by filing a
complaint in the Iowa District Court for Palo Alto County. Id. After the case was
removed to federal court by EES and EAI, the parties settled the case on November 29,
2017. Id. at 1–2. In the settlement agreement, EES agreed to pay $138,283.77 to L&M
in monthly installments of $5,000.     Id.       EES paid L&M $37,520 pursuant to the
settlement agreement but stopped making payments in August 2018. Id. at 2; Doc. 30-1
at 2. At that time, EES still owed L&M $96,283.77 plus interest, costs and attorney
fees. Doc. 22 at 2; Doc. 30-1 at 2.

                                             8


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 8 of 21
       Two months after EES ceased making payments, L&M filed a confession of
judgment against EES in the Iowa District Court for Webster County. Doc. 22 at 2.
L&M then obtained an order for a debtor’s exam and served a deposition subpoena. Id.
In place of the debtor’s exam and deposition, however, EES produced a number of
records to L&M. Id.; Doc. 30-1 at 2. After receiving and analyzing the records EES
produced, L&M filed the current action to pierce EES’ corporate veil and hold the named
defendants liable for EES’ obligation to L&M. Doc. 22 at 2.
       Other relevant facts will be discussed as necessary.


                                    V.     ANALYSIS
       Defendants argue that they are entitled to summary judgment because L&M, as a
matter of law, is not entitled to pierce EES’ corporate veil and hold them liable. Doc.
18-1 at 8–19. The question of whether to pierce corporation’s veil is a fact-intensive
analysis that is established by state law. See Epps v. Stewart Info. Servs. Corp., 327
F.3d 642, 649 (8th Cir. 2003).
       The parties seem to disagree as to which state’s law governs this case. Defendants
argue that Minnesota law controls because (1) shareholder liability is determined by the
law of the state of incorporation pursuant to the internal affairs doctrine and (2) EES is a
Minnesota corporation. Doc. 18-1 at 6. L&M does not directly address which state’s
law controls but cites to Iowa case law in its arguments. Doc. 22 at 3–4.
       To determine which state’s law applies to the legal issues in a diversity action, a
federal court must apply the choice of law rules of the forum state. See Klaxon Co. v.
Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941). However, before applying choice
of law rules, the court must determine that a conflict between the states’ respective laws
actually exists. Consul Gen. of Republic of Indonesia v. Bill’s Rentals, Inc., 330 F.3d
1041, 1045 (8th Cir. 2003).



                                             9


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 9 of 21
       The standards for determining shareholder liability for corporate debts are
substantially similar in Iowa and Minnesota.         Both states have statutes that limit
shareholders’ personal liability for a corporation’s acts and debts to the extent of their
investment in the corporation. Iowa Code § 490.622; Minn. Stat. § 302A.425. Both
states also have common law exceptions that allow a creditor to “pierce the corporate
veil” in order to hold shareholders personally liable in some circumstances. See Victoria
Elevator Co. of Minneapolis v. Meriden Grain Co., 283 N.W.2d 509, 512 (Minn. 1979);
Briggs Transp. Co. v. Starr Sales Co., 262 N.W.2d 805, 810 (Iowa 1978).
       Minnesota courts apply a two-part test that sets aside shareholders’ limited liability
when (1) the corporate entity is used as an alter ego and (2) piercing the corporation’s
veil is necessary to prevent injustice or fundamental unfairness. Victoria Elevator, 283
N.W.2d at 512. Factors courts have found significant when applying the alter ego test
include “insufficient capitalization for purposes of corporate undertaking, failure to
observe corporate formalities, nonpayment of dividends, insolvency of debtor corporation
at time of transaction in question, siphoning of funds by dominant shareholder,
nonfunctioning of other officers and directors, absence of corporate records, and
existence of corporation as merely façade for individual dealings.” Id.
       Iowa courts have not adopted a specific test for determining when to set aside
limited liability, but they consider virtually the same factors Minnesota courts have found
significant. See Briggs Transp. Co., 262 N.W.2d at 810. Iowa courts also consider, as
an overarching principle, whether piercing a corporation’s veil is necessary to prevent
corporations from being used “as an intermediary to perpetuate fraud or promote
injustice.” Id. Thus, in many ways, there is no real conflict between Minnesota and
Iowa law on this matter. Cf. Farmers Coop. Soc’y, Sioux Ctr., Iowa v. Leading Edge
Pork, LLC, No. 16-CV-4034-LRR, 2016 WL 6902406, at *3 (N.D. Iowa Nov. 23, 2016)
(finding no conflict of law when “the laws of both Iowa and Minnesota are in harmony
with regard to the personal liability of a member of a limited liability company”).

                                             10


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 10 of 21
       To the extent that Minnesota and Iowa law are in conflict, however, Minnesota
law controls.      This court has previously found that although Iowa courts have not
determined which state’s law applies when an Iowa plaintiff attempts to pierce the veil of
an out-of-state corporation, Iowa courts would most likely apply the law of the state of
incorporation. Tyson Fresh Meats, Inc. v. Lauer Ltd., L.L.C., 918 F. Supp. 2d 835, 850
(N.D. Iowa 2013). This court concluded that doing so best aligns with the internal affairs
doctrine recognized in most states by respecting the power of states to decide when to
strip limited liability away from corporations organized under their laws and giving
corporations greater consistency and predictability while operating in multiple states. Id.
I agree with and adopt the analysis set forth in Tyson Fresh Meats. Thus, because it is
undisputed that EES is a Minnesota corporation, I will evaluate L&M’s veil-piercing
claim under Minnesota law.
       As stated above, under Minnesota law a court may pierce the corporate veil when
the corporate entity is used as an alter ego. Hoyt Properties, Inc. v. Prod. Res. Grp.,
L.L.C., 736 N.W.2d 313, 318 (Minn. 2007). When analyzing whether an individual is
using a corporation as an alter ego, “courts look to the ‘reality and not form, with how
the corporation operated and the individual defendant’s relationship to that operation.’”
Id. (quoting Victoria Elevator, 283 N.W.2d at 512). Relevant factors include whether
the corporation:
       (1)      is sufficiently capitalized for its undertaking,
       (2)      observes corporate formalities,
       (3)      pays dividends,
       (4)      was insolvent at the time the transaction in question occurred,
       (5)      has funds siphoned away by dominant shareholders,
       (6)      has functioning officers and directors,
       (7)      has adequate corporate records, and
       (8)      is merely a façade for individual dealings.

                                               11


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 11 of 21
Id. at 318–19. If the court concludes that the corporation is being used as an alter ego,
it must then consider whether “piercing the corporate veil is necessary to avoid injustice
or fundamental unfairness.” Barton v. Moore, 558 N.W.2d 746, 749 (Minn. 1997). The
injustice or unfairness to be avoided must be something distinct from the mere limitation
of liability, as “[d]oing business in a corporate form in order to limit individual liability
is not wrong; it is, in fact, one purpose for incorporating.” Victoria Elevator Co., 283
N.W.2d at 512.
        Because each of the named defendants had different relationships and interactions
with EES, and evaluating an individual defendant’s relationship to the corporation is
essential to a veil-piercing analysis, I will analyze L&M’s claims against each defendant
based on that defendant’s relationship to EES.


A.      Piercing the Veil to Reach Shareholders – Gaalswyk
        As the incorporator and majority shareholder of EES, Gaalswyk is naturally the
first individual to evaluate for veil-piercing purposes. G.G.C. Co. v. First Nat. Bank of
St. Paul, 287 N.W.2d 378, 384 (Minn. 1979) (“[W]here the corporate veil is pierced, it
is usually to hold the shareholders liable.”). L&M argues that Gaalswyk should be held
liable for four reasons.4 First, EES was undercapitalized for its operations. Doc. 22 at
4–5.    Second, Gaalswyk failed to follow corporate formalities in conducting EES’
business, particularly in regard to corporate records. Id. at 8–10. Third, Gaalswyk
improperly siphoned funds from EES in the form of preferential payments on loans he
and his other corporation, EAI, made to EES. Id. at 5–6. Fourth, Gaalswyk acted




4
  In their motion for summary judgment, defendants address all eight of the factors, listed above,
that are typically considered in a veil-piercing analysis. Doc. 18-1 at 8–13. In its response,
L&M addresses only some of those factors. Any factor that L&M chose not to address is deemed
to weigh against piercing EES’ corporate veil.
                                               12


       Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 12 of 21
fraudulently by inducing L&M to perform work on EES’ project despite EES’ being
insolvent. Id. at 7, 12.
       In support of its argument that EES was “vastly undercapitalized,” L&M relies
solely on EES’ federal income tax returns from 2015 to 2017. Id. at 4. EES had retained
earnings of -$7,330,102, -$7,552,373, and -$8,405,677 from 2015 to 2017. Id. EES’
net income during that period was also negative: -$758,552, -$218,907 and
-$852,165, respectively. Id. L&M argues that EES’ sustained losses over that three-
year period show that it was insufficiently capitalized for a number of years, including
2017, the year in which L&M performed work for EES. Id. at 5.
       This evidence is insufficient to prove that EES was undercapitalized. Generally,
the capitalization analysis examines a corporation’s capital when it is founded, not when
it begins to fail. See Damon v. Groteboer, 937 F. Supp. 2d 1048, 1079 (D. Minn. 2013)
(“The adequacy of capitalization must be measured at the time of incorporation because
it reveals whether the corporation was created to avoid liability.”). However, even if a
corporation’s initial capital investment is low, it is not necessarily undercapitalized.
Minnesota courts have held that a corporation is not undercapitalized as long as its total
equity generally keeps pace with its expenses and liabilities. See Snyder Elec. Co. v.
Fleming, 305 N.W.2d 863, 868 (Minn. 1981); see also Waterman v. Harold, No. C5-
89-1978, 1990 WL 92869, at *2 (Minn. Ct. App. July 10, 1990) (“[T]he obligation to
provide adequate capital begins with incorporation and continues during the corporation’s
operations.”); Almac, Inc. v. JRH Dev., Inc., 391 N.W.2d 919, 923 (Minn. Ct. App.
1986) (superseded by statute on other grounds) (finding that corporation with initial
capital investment of $1,000 was not undercapitalized because shareholders continued to
contribute capital to the corporation until losses became too great).
       At the time of formation, Gaalswyk invested $1,000 into EES for 100%
ownership, which is a relatively small amount for an ambitious business venture.
However, as its operations grew, EES continued to obtain capital in the form of equity

                                            13


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 13 of 21
funding (selling stock to outside investors), debt funding (loans from Gaalswyk, EAI and
banks), business development grants, and customer-partnership agreements (with Flint
Hills). This type of capital structure is not uncommon for close corporations. 1 Fletcher
Cyc. Corp. § 41.33 (updated Sept. 2020) (“Often, a small or close corporation may be
capitalized with only a small portion of the investments or contributions represented by
shares and with the larger portion of capital structured as loans to the corporation.”).
L&M has failed to show that Gaalswyk’s loans, and the other sources of funding he
secured for EES, provided insufficient capital for EES to meet its liabilities. Indeed, the
evidence shows that EES had sufficient capital to function and grow for several years.
Snyder, 305 N.W.2d at 868 (noting that total equity consists of “stated capital plus
shareholder loans plus retained earnings”); see also U.S. Consulting, LLC v. Roggatz,
No. A12-0325, 2012 WL 6554435, at *5 (Minn. Ct. App. Dec. 17, 2012) (unpublished)
(finding that under Snyder “shareholder loans count towards equity, not corporate
liability”). The fact that EES may have become undercapitalized during the period from
2015 to 2017 – years in which it began to experience financial trouble – does not prove
that EES was consistently undercapitalized in previous years. See Almac, 391 N.W.2d
at 923 (“Under Snyder, the mere fact the corporation became insolvent does not mean
the corporation was undercapitalized.”). This factor does not weigh in favor of piercing
the corporate veil.
       L&M’s second argument is that defendants failed to follow a number of corporate
formalities from 2015 to 2018, such as holding board of directors’ meetings, reviewing
EES’ finances, or reviewing payments to creditors, including Gaalswyk. Doc. 22 at 8.
L&M has provided almost no support for this assertion.5 It is undisputed that Gaalswyk


5
  L&M’s argument regarding corporate formalities is based primarily on complaints that
defendants failed to produce certain corporate records in discovery, such as financial records,
shareholder lists and board of directors’ meeting notes for 2015 to 2018. Id. Arguments


                                              14


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 14 of 21
properly incorporated EES under Minnesota law and that EES had its own bank account.
See Doc 18-2 at 2; Doc. 22-5; Doc. 31 at 27. Defendants have provided directors’
meeting minutes from several years and financial statements from one year. Doc. 31 at
36–70. While it is unclear why records from other years are not in the summary judgment
record, L&M has produced no evidence that they were not made and kept.
       L&M has produced evidence that may show a failure to follow corporate
formalities regarding Gaalswyk’s loans to EES. EES’ bank account records show that
EES made over $1.3 million in payments to Gaalswyk from August 2017 to July 2018.
Doc. 22 at 5–6. While some are designated as salary, the majority have no designated
explanation, are inconsistent in amount and are signed by Gaalswyk himself. See Doc.
22-5. L&M also argues that although Gaalswyk claims to have loaned over $10 million
to EES, the only record of any such loans is a $2 million promissory note from 2012,
which matured in December 2016 and has not been paid. Doc. 22 at 6–7.
       Gaalswyk states, by affidavit, that his loans to EES “are secured by filed UCC
financing statements, which were filed before 2016.” Doc. 18-3 at 5-6, ¶ 10. L&M has
produced no evidence to the contrary. While defendants’ financial documents from 2017
show that it owed millions to Gaalswyk and paid $305,788.09 in interest expenses to
Gaalswyk that year, see Doc. 32 at 74, 77, they do not otherwise account for the $603,251
of unclassified payments EES’ bank records show it made to Gaalswyk in just the last
few months of 2017.




regarding the adequacy of discovery are inappropriate at this stage, however, as the deadline for
pursuing discovery is closed. See Enerplus Res. (USA) Corp. v. Wilkinson, 801 F. App’x 448,
451 (8th Cir. 2020) (holding that a defendant could not oppose a motion for summary judgment
on the basis of inadequate discovery when the defendant failed to pursue discovery before the
close of discovery). Under the scheduling order in this case, discovery closed on July 10, 2020.
Doc. 11. Any motions concerning discovery must be filed no later than 14 days after the close
of discovery. N.D. Ia. L.R. 37(c). At no time did L&M file a motion concerning the alleged
inadequacy of defendants’ discovery responses.
                                               15


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 15 of 21
       This lack of explanation or evidence provides some support for L&M’s claim that
EES failed to follow corporate formalities regarding Gaalswyk’s loans to EES. See
Cornerstone Home Builders, Inc. v. Guyers Dev., LLC, No. A09-1178, 2010 WL
1541344, at *8 (Minn. Ct. App. Apr. 20, 2010) (finding the absence of records regarding
loan between an owner and the corporation weighed in favor of piercing the veil). Thus,
this factor weighs in L&M’s favor to some degree. However, because EES followed
other corporate formalities, and L&M has provided evidence regarding loan transactions
over only a one-year span, this factor is not particularly strong.
       L&M’s third argument is that the $1.3 million paid to Gaalswyk between August
2017 and July 2018 is evidence that he inappropriately siphoned funds from EES. Doc.
22 at 5–6. As noted above, L&M admits that some of these payments represented
Gaalswyk’s salary, but notes that the purpose of the other payments is not identified in
EES’ bank records. Id. It also notes that Gaalswyk made several deposits into EES’
bank account, the purpose of which is unclear. Id. Because EES was in financial trouble
at the time, L&M argues that the payments to Gaalswyk were improperly-siphoned funds
that should have gone to other creditors, such as L&M. Id.
       Gaalswyk does not deny that he received payments from EES and does not address
the deposits he made into EES’ bank account. However, he argues that the payments he
received were legitimate payments on his secured loans to EES, not siphoning. Doc. 30
at 12. He argues that his rights as a secured creditor of EES were superior to the claims
of L&M and other unsecured creditors. Id. According to Gaalswyk, EES had no
obligation to pay unsecured creditors, such as L&M, yet nonetheless attempted to pay
some of its unsecured debts to the detriment of Gaalswyk’s secured debts. Id. at 12–14.
       Although it is undisputed that Gaalswyk was a secured creditor of EES, and thus
has priority over unsecured creditors like L&M, this does not entirely resolve the issue.
As noted above, the manner in which EES’ repayment of Gaalswyk’s loans was
documented from August 2017 to July 2018 was very informal. The fact that there was

                                            16


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 16 of 21
no consistency in, or explanation for, the amounts paid to Gaalswyk at that time, as well
as the fact he signed most of the checks himself, weighs in L&M’s favor. 1 Fletcher
Cyc. Corp. § 41.40 (“[T]he repayment of loans from shareholders at a time when the
company’s finances are troubled may strongly indicate siphoning”); see also Victoria
Elevator, 283 N.W.2d at 512–13 (finding that shareholder’s alleged but undocumented
loans and withdrawal of funds allegedly as wages “at a time when the corporation was in
financial trouble” weighed in favor of piercing the corporate veil). So too does the fact
that Gaalswyk received these payments shortly after L&M attempted to foreclose on its
mechanics lien. While there is not necessarily anything wrong with choosing to pay a
secured creditor over an unsecured creditor, the fact that the secured creditor is the
majority shareholder is significant. See 1 Fletcher Cyc. Corp. § 41.40 (“[S]ecured loan
transactions between officers or directors and the corporation are fundamentally suspect,
and they [should] receive close scrutiny by the courts.”); cf. Ass’n of Mill & Elevator
Mut. Ins. Co. v. Barzen Int’l, Inc., 553 N.W.2d 446, 450 (Minn. Ct. App. 1996)
(refusing to pierce the corporate veil to hold a parent company liable for using funds from
liquidating a subsidiary to pay down a bank’s secured loan instead of unsecured debt
owed to the plaintiffs). This factor weighs in L&M’s favor.
       Finally, L&M argues that piercing the corporate veil is justified because Gaalswyk
acted fraudulently by inducing L&M to perform work for EES even though EES was
insolvent. However, L&M has failed to show that EES was insolvent at the time it
retained L&M. At most, L&M has shown that EES was in some financial trouble, and
had two mechanics liens filed against it, when L&M agreed to perform services in
February 2017. See Doc. 22-8 at 2–3, 15. But these factors alone do not prove that EES
was insolvent or that Gaalswyk acted fraudulently by retaining L&M. Indeed, rather
than evidencing fraud, EES’ effort to finish its pilot project by retaining L&M and other
contractors appears to have been the only method of salvaging the project and satisfying
the existing mechanics liens.     Moreover, while claiming that it was the victim of

                                            17


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 17 of 21
fraudulent inducement, L&M has not shown that it had no way to protect itself by
exercising basic diligence before performing the work, such as inquiring about EES’
financial condition. This factor does not weigh in favor of piercing the veil.
       Thus, of the eight factors considered by Minnesota courts under the “alter ego”
analysis, only two are present here. Moreover, “[d]isregard of the corporate entity
requires not only that a number of these factors be present, but also that there be an
element of injustice or fundamental unfairness.” Victoria Elevator, 283 N.W.2d at 512
(citing DeWitt Truck Brokers, Inc. v. W. Ray Flemming Fruit Co., 540 F.2d 681, 687
(4th Cir. 1976)). As a matter of law, I find that L&M has failed to demonstrate the
existence of such an element. With the exceptions discussed above, the record reflects
that Gaalswyk treated EES as a separate legal entity. EES was sufficiently capitalized,
and Gaalswyk repeatedly attempted to secure more funding to make EES a success. EES
had a functioning board of directors and maintained many of the necessary corporate
formalities and records. EES did not pay dividends, as all potential dividends were
invested back into the company. At most, L&M was an unsecured creditor that agreed
to provide services on a pilot project that ultimately failed, leaving L&M unpaid. While
this situation is unfortunate, it does not support L&M’s effort to pierce the corporate veil
and impose liability on Gaalswyk. Gaalswyk is entitled to judgment in his favor as a
matter of law.


B.     Piercing the Veil to Reach Non-shareholders – Hinz,Parra and EAI
       L&M also seeks to pierce the corporate veil to hold Hinz, Parra and EAI liable.
Hinz and Parra were directors of EES, while EAI was a supplier and creditor.6 While
veil-piercing is generally used to impose liability on the shareholders of a corporation, it



6
 In an interrogatory answer, Hinz also reported having a marginal ownership stake in EES.
Doc. 22-6 at 2.
                                            18


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 18 of 21
may also be employed under Minnesota law to reach non-shareholders. See Equity Tr.
Co. Custodian ex rel. Eisenmenger IRA v. Cole, 766 N.W.2d 334, 339–40 (Minn. Ct.
App. 2009) (“Because veil piercing is grounded in equity and intended to prevent abuse
of corporate protections, we hold that a district court may pierce the corporate veil to
impose personal liability against any party who disregards the corporate form, regardless
of whether the party holds an ownership interest in the entity.”); see also Bank of
Montreal v. Avalon Capital Grp., Inc., No. CIV. 10-591 MJD/AJB, 2012 WL 1110691,
at *10 (D. Minn. Apr. 3, 2012) (recognizing that Minnesota law permits veil-piercing to
reach non-shareholders). The rationale is that if ownership was required for veil-piercing
liability, then “unscrupulous parties could avoid personal liability . . . by simply acting
in a capacity that does not involve ownership.” Cole, 766 N.W.2d at 339. Thus, Hinz,
Parra and EAI can be held liable for EES’ obligations if they abused the corporate form
by using EES as a mere instrumentality or alter ego. See id. at 339–40.
       However, L&M’s arguments against these defendants are entirely without merit.
L&M argues that Hinz and Parra should be held liable because they were on EES’ board
of directors and failed to follow corporate formalities. However, as discussed above,
L&M has failed to provide evidence supporting this argument. The record demonstrates
that Hinz and Parra were added as independent directors due to their expertise in the
energy industry. EES substantially complied with corporate formalities, particularly
when Hinz and Parra were acting as directors. While EES could have kept better records
regarding its loan payments to Gaalswyk, L&M’s evidence does not indicate that either
Hinz or Parra used EES as their alter ego.
       L&M also argues that Hinz and Parra, like Gaalswyk, should be held liable for
inducing L&M to work on EES’ pilot project despite knowing of EES’ insolvency. As
discussed above, however, this claim fails for lack of evidence. L&M has simply failed
to show that EES was insolvent when L&M was retained or that Hinz and Parra acted
fraudulently in retaining L&M.

                                             19


     Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 19 of 21
      Finally, L&M argues that EAI should be held liable for EES’ obligations on the
basis of fraudulent conduct. L&M argues that although EAI leased real estate to EES for
a pilot facility, there is no evidence that EES actually paid rent. Doc. 22 at 11. It also
notes that EAI loaned money to EES but argues that there is no evidence that EES paid
interest on such loans. Id. Thus, according to L&M, EAI improperly and fraudulently
received a benefit by the work L&M performed on EES’ pilot facility. Id. at 11–12.
      These arguments have no support in the record. By failing to properly respond to
defendants’ statement of facts and evidence, L&M has admitted that EES paid rent to
EAI and that EAI made valid secured loans to EES. The record demonstrates that EAI
and EES were separate corporate entities that were related through sharing one director
and CEO, Gaalswyk. L&M has failed to produce evidence giving rise to a genuine issue
of fact as to whether EAI used EES as an alter ego.
      Finally, even if L&M had established that any of the “alter ego” factors support
piercing the corporate veil to reach Hinz, Parra or EAI, L&M has failed to show the
necessary element of injustice or fundamental unfairness that would compel the
imposition of liability on any of those defendants. Hinz, Parra and EAI are entitled to
judgment in their favor as a matter of law.


                                 VI.      CONCLUSION
      For the reasons set forth herein:
      1.     Defendants’ motion (Doc. 18) for summary judgment is granted in its
             entirety.
      2.     Because this order disposes of all claims, the trial of this case, currently
             scheduled to begin March 15, 2021, is canceled.
      3.     Judgment shall enter against plaintiff and in favor of defendants and the
             Clerk’s office shall close this case.



                                              20


    Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 20 of 21
 IT IS SO ORDERED.
 DATED this 4th day of January, 2021.




                                __________________________
                                Leonard T. Strand, Chief Judge




                                  21


Case 3:19-cv-03042-LTS-MAR Document 33 Filed 01/04/21 Page 21 of 21
